DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 5: On line 7, “exterior” should recite “the exterior surface”.
Claim 5: On line 9, “to coefficient” should recite “to a coefficient”.
Claim 6: On line 5, “braided wire support structure” is missing an article and should say “the braided wire support structure”.
Claim 8: On line 2, “braided wire support structure, and outer polymer layer” is missing articles and should say “the braided wire support structure, and the outer polymer layer”.
Claim 16: On line 2, “a plurality smooth regions” should recite “a plurality of smooth regions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a sidewall opening through which the inner liner, braided wire support structure, and outer polymer layer protrudes to shape at least one of the deformations”.  As necessitated by claim 7, the outer polymer layer is around the metallic tubular reinforcing layer. As seen in Fig. 2C, only the inner liner and the braided wire support structure are protruding through the openings in the reinforcing layer 110. Additionally, Fig 6C shows the outer polymer layer protruding through the openings in the reinforcing layer 310, however, the inner liner and the braided wire support structure are not. Therefore, it is unclear how the outer polymer layer can be around and protruding through the metallic tubular reinforcing layer along with the inner liner and braided wire support structure. For the sake of examination, the limitation will be interpreted as reciting “a sidewall opening through which the inner liner and braided wire support structure
 Claim 16 recites the limitation “lacking hemispherical protrusions” in line 2. Since the limitation lacks “the” or “said”, it’s unclear if these are the protrusions of claim 14 that have the hemispherical shape of claim 15, or are additional newly introduced protrusions. For the sake of examination, the limitation will be interpreted as reciting “lacking the hemispherical protrusions”.
Claim 17 recites the limitation “an exterior surface of the catheter” on line 2 and line 4. However, claim 14 recites “an outer surface of the catheter”. It is unclear if these are the same surface or different surfaces. For the sake of examination, the limitation will be interpreted as reciting “the outer surface of the catheter”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye (US 2015/0258305).
Regarding claim 1, Dye discloses a catheter (30C, Fig 10B) comprising: a first tubular surface (42, Fig 10C); a second tubular surface (43, Fig 10B) opposite the first tubular surface (See Figs 10B-10C); and a plurality of deformations (“dimples”) each comprising an indentation (“concave dimples”) on the first surface and a corresponding protrusion (“convex dimples”) on the second surface opposite the indentation (Para 0070; See Fig 10C).

    PNG
    media_image1.png
    488
    354
    media_image1.png
    Greyscale

Regarding claim 2, Dye discloses the indentation and corresponding protrusion of each of the plurality of deformations are respectively hemispherical in shape (Para 0103, lines 16-17; See Figs 10B-10C).
Regarding claim 3, Dye discloses the first surface (42, Fig 10C) is an interior surface of the catheter and the second surface (43, Fig 10B) is an exterior surface of the catheter (See Figs 10B-10C).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2004/0122415).
Regarding claim 1, Johnson discloses a catheter (10, Fig 8) comprising: a first tubular surface (exterior surface of catheter 10, Fig 8); a second tubular surface (inner luminal surface of catheter 10, Fig 8) opposite the first tubular surface; and a plurality of deformations (30 and 81, Fig 8) each comprising an indentation (81, Fig 8) on the first surface and a corresponding protrusion (81, Fig 8) on the second surface opposite the indentation.
Regarding claim 4, Johnson discloses the first surface (exterior surface of catheter 10, Fig 8) is an exterior surface of the catheter and the second surface (inner luminal surface of catheter 10, Fig 8) is an interior surface of the catheter (See Fig 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2015/0258305) in view of Di Caprio (US 2017/0296221).
Regarding claim 5, Dye discloses a first region (distal region 32, Fig 10B) of the catheter comprising at least a portion of the plurality of deformations (“dimples”) spaced in a regular pattern, however is silent regarding a second region lacking deformations, being substantially smooth at least on an exterior surface of the catheter, and comprising an area sufficiently large to interrupt the regular pattern of the portion of the deformations in the first region, wherein, when the exterior of the catheter including the first and second regions is applied to vascular tissue, contact between the second region and vascular tissue results in a higher coefficient of static friction compared to coefficient of static friction between the first region and vascular tissue.
Di Caprio teaches a catheter (10, Fig 1) comprising a plurality of deformations (18, Fig 1) wherein a first region (distal region of catheter 10 comprising deformations, See Fig 1) of the catheter comprising at least a portion of the plurality of deformations spaced in a regular pattern (See Fig 1); and a second region (proximal region of catheter 10 lacking deformations, See Fig 1) lacking deformations, being substantially smooth at least on an exterior surface of the catheter, and comprising an area sufficiently large to interrupt the regular pattern of the portion of the deformations in the first region, wherein, when the exterior of the catheter including the first and second regions is applied to vascular tissue, contact between the second region and vascular tissue results in a higher coefficient of static friction compared to coefficient of static friction between the first region and vascular tissue (Para 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformations to be only located along a distal end of the catheter as taught by Di Caprio in order to have catheter that can lower frictional forces and thus decrease the force required to urge the catheter through or past a constriction (Para 0068 and Para 0071).
Claims 6, 7, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2015/0258305) in view of McNiven (US 2018/0126119).
Regarding claim 6, Dye discloses all of the elements of the invention as discussed above, however, is silent regarding an inner liner; a braided wire support structure disposed around the inner liner; and an outer polymer layer disposed around the braided wire support structure, the deformations being shaped by the inner liner, braided wire support structure, and the outer polymer layer.
McNiven teaches a catheter (912, Fig 18) comprising an inner liner (986, Fig 18); a wire support structure (922, Fig 18) disposed around the inner liner (986, Fig 18); and an outer polymer layer (984, Fig 18) disposed around the wire support structure (Para 0115-Para 0119; See Fig 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter to comprises the inner liner, support wire, reinforcing layer 924 and outer polymer layer as taught by McNiven in order to have a catheter capable of transmitting a predetermined tension or compression force while maintaining flexibility to allow for navigation in the body (abstract).
The modified invention of Dye and McNiven discloses all of the elements of the invention as discussed above, however, is silent regarding the wire support structure being a braided wire support structure. 
McNiven further teaches a catheter (312, Fig 7) wherein the wire support structure (322, Fig 3) is a braided wire support structure (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a coil wire support structure with a braided wire support structure as McNiven teach that a coil wire support structure and a braided wire support structure could be used to achieve the same result (transmitting both compression and tension forces applied at a proximal end of the delivery sheath to the distal end of the delivery sheath without substantial change to the longitudinal length of the catheter as described in Para 0060, lines 1-6 and Para 0067) and thus were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 7, The modified invention of Dye and McNiven discloses a metallic tubular reinforcing layer (924, Fig 18 -McNiven) disposed around the braided wire support structure (322, Fig 3 -McNiven), the outer polymer layer (984, Fig 18 -McNiven) being disposed around the metallic tubular reinforcing layer (Para 0115-Para 0119; See Fig 18 wherein the reinforcing layer 924 surrounds the wire support structure).
McNiven further teaches a catheter (312, Fig 7) wherein a metallic tubular reinforcing layer (324, Fig 7) is disposed around the braided wire support structure (322, Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Dye and McNiven to further include a metallic tubular reinforcing layer as further taught by McNiven in order to provide the desired physical properties related to compression and tension forces to the catheter (Para 0060).
Regarding claim 11, The modified invention of Dye and McNiven discloses at least one of the deformations (“dimples”; Para 0070 -Dye) being further shaped by the metallic tubular reinforcing layer (324, Fig 7 -McNiven) (as the walls of the catheter are made up of the numerous layers as discussed above, these layers shape the wall including the deformations).
Regarding claim 12, The modified invention of Dye and McNiven discloses all of the elements of the invention as discussed above, however is silent regarding the metallic tubular reinforcing layer being cut from a single continuous hypotube.
McNiven further teaches a catheter (312, Fig 7) wherein a metallic tubular reinforcing layer (324, Fig 7) is cut from a single continuous hypotube (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coil sleeve 924 with a cut hypotube as McNiven teach that a coil sleeve and a cut hypotube could be used to achieve the same result (transmitting both compression and tension forces applied at a proximal end of the delivery sheath to the distal end of the delivery sheath without substantial change to the longitudinal length of the catheter as described in Para 0060, lines 1-6 and Para 0067) and thus were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US 2015/0258305) in view of McNiven (US 2018/0126119) and further in view of Sherman (US 2006/0030835).
Regarding claim 13, the modified invention of Dye and McNiven discloses all of the elements of the invention as discussed above, however, is silent regarding the deformations being positioned to introduce a flexibility gradient in the metallic tubular reinforcing layer with increasing flexibility of the metallic tubular reinforcing layer in a distal direction as defined by orientation of the catheter during treatment.
Sherman teaches a catheter comprising a metallic tubular reinforcing layer with increasing flexibility of the metallic tubular reinforcing layer in a distal direction as defined by orientation of the catheter during treatment (Para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing layer disclosed by Dye and McNiven to have a flexibility gradient as taught by Sherman in order to have a catheter with optimum flexibility characteristics (Para 0020).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio (US 2017/0296221) in view of McNiven (US 2018/0126119).
Regarding claim 14, Di Caprio discloses a catheter (250, Fig 6) comprising: inner layer (260A, Fig 6), a middle layer (260B, Fig 6), and an outer layer (260C, Fig 6) shaping an outer surface of the catheter (Para 0102); and protrusions (18, Fig 1) extending from the outer surface of the catheter.
Di Caprio is silent regarding the catheter comprising  a braided wire support structure disposed around the inner liner; a metallic tubular reinforcing layer disposed around the braided wire support structure; an outer polymer layer disposed around the metallic tubular reinforcing layer.
McNiven teaches a catheter (912, Fig 18) comprising an inner liner (986, Fig 18); a wire support structure (922, Fig 18) disposed around the inner liner (986, Fig 18); a metallic tubular reinforcing layer (924, Fig 18) disposed around the wire support structure; an outer polymer layer (984, Fig 18) disposed around the metallic tubular reinforcing layer (Para 0115-Para 0119; See Fig 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter to comprises the inner liner, support wire, reinforcing layer and outer polymer layer as taught by McNiven in order to have a catheter capable of transmitting a predetermined tension or compression force while maintaining flexibility to allow for navigation in the body (abstract).
The modified invention of Di Caprio and McNiven discloses all of the elements of the invention as discussed above, however, is silent regarding the wire support structure being a braided wire support structure. 
McNiven further teaches a catheter (312, Fig 7) wherein the wire support structure (322, Fig 3) is a braided wire support structure (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a coil wire support structure with a braided wire support structure as McNiven teach that a coil wire support structure with a braided wire support structure could be used to achieve the same result (transmitting both compression and tension forces applied at a proximal end of the delivery sheath to the distal end of the delivery sheath without substantial change to the longitudinal length of the catheter as described in Para 0060, lines 1-6) and thus were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 15, The modified invention of Di Caprio and McNiven discloses the protrusions (258, Fig 6 -Di Caprio) each comprising a hemispherical shape, and the protrusions being regularly spaced over at least a portion of the outer surface of the catheter (See Fig 6 -Di Caprio).
Regarding claim 16, The modified invention of Di Caprio and McNiven discloses a plurality of smooth regions (See annotated Fig 6 below) lacking hemispherical protrusions and interrupting a spacing pattern of the hemispherical protrusions (258, Fig 6 -Di Caprio).

    PNG
    media_image2.png
    291
    490
    media_image2.png
    Greyscale

Regarding claim 17, The modified invention of Di Caprio and McNiven discloses the smooth regions (See annotated Fig 6 above) being on an exterior surface of the catheter, and when applied to vascular tissue, the smooth regions resulting in a higher coefficient of static friction compared to the exterior surface of the catheter having the spacing pattern of the hemispherical protrusions that is uninterrupted by the smooth regions (Para 0071 -Di Caprio).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2011/0152765) in view of McNiven (US 2018/0126119).
Regarding claim 14, Weber catheter (10, Fig 1A) comprising: an outer polymer layer (30, Fig 1A; Para 0038) disposed around a layer and shaping an outer surface of the catheter (See Fig 1B wherein the outer layer or expandable sheath 30 surrounds the body 12 and forms an outer surface of the catheter at least in the state depicted in the figure); and protrusions (36, Fig 1A) extending from the outer surface of the catheter (See Fig 1A).
Weber is silent regarding an inner liner; a braided wire support structure disposed around the inner liner; a metallic tubular reinforcing layer disposed around the braided wire support structure.
McNiven teaches a catheter (912, Fig 18) comprising an inner liner (986, Fig 18); a wire support structure (922, Fig 18) disposed around the inner liner (986, Fig 18); a metallic tubular reinforcing layer (924, Fig 18) disposed around the wire support structure (Para 0115-Para 0119; See Fig 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body 12 of the catheter to comprises the inner liner, support wire, and reinforcing layer within the body of the catheter as taught by McNiven in order to have a catheter capable of transmitting a predetermined tension or compression force while maintaining flexibility to allow for navigation in the body (abstract).
The modified invention of Weber and McNiven discloses all of the elements of the invention as discussed above, however, is silent regarding the wire support structure being a braided wire support structure. 
McNiven further teaches a catheter (312, Fig 7) wherein the wire support structure (322, Fig 3) is a braided wire support structure (Para 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a coil wire support structure with a braided wire support structure as McNiven teach that a coil wire support structure with a braided wire support structure could be used to achieve the same result (transmitting both compression and tension forces applied at a proximal end of the delivery sheath to the distal end of the delivery sheath without substantial change to the longitudinal length of the catheter as described in Para 0060, lines 1-6) and thus were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2011/0152765) in view of McNiven (US 2018/0126119) and further in view of Dror (US 5102402).
Regarding claim 18, The modified invention of Weber and McNiven discloses a plurality of agent filled cavities (36, Fig 1A -Weber) each respectively under one of the protrusions (Para 0038 and Para 0040 -Weber), however, is silent regarding the plurality of fluid-filled cavities shaped by the outer polymer layer.
Dror teaches a catheter comprising an outer polymer layer (12, Fig 3), and protrusions (protrusions formed by 16 and 18) extending from the outer surface of the catheter (See Figs 3 and 5), wherein a plurality of fluid-filled cavities (16, Fig 5) are shaped by the outer polymer layer (Col 5, lines 9-14; referring to the embodiment wherein solvent bonding of the balloon wall is used instead of adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer polymer layer to form the protrusions as part of the balloon wall to trap microcapsules or fluid filled cavities within the ball wall in order to ensure the microcapsules are firmly attached to the balloon wall (Col 5, lines 9-18).
Regarding claim 19, The modified invention of Weber, McNiven, and Dror discloses the fluid-filled cavities (16, Fig 5 -Dror) each being configured to rupture to release fluid from the cavity in response to stresses induced on the respective protrusion during an intravascular treatment, and the fluid comprising an oil and/or a drug (Para 0034 -Weber).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2011/0152765) in view of McNiven (US 2018/0126119) and further in view of Dror (US 5102402) and further in view of Meguro (US 2002/0087076).
Regarding claim 20, The modified invention of Weber, McNiven, and Dror discloses the fluid-filled cavities each being configured to rupture in response to vascular spasms (Para 0034 -Weber; As this is a functional limitation, it is only required that the fluid filled cavity be capable of rupturing in response to forces from a vessel wall. Since Weber teaches that the capsules are configured to compress when compressed by body tissue, the limitation is met), however, is silent regarding the fluid comprising a drug to inhibit vascular spasms.
Meguro teaches a catheter configured to deliver a fluid comprising a drug to inhibit vascular spasms (Para 0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid within the capsules disclosed by Weber, McNiven, and Dror to be a anti-spasmodic drug as taught by Meguro in order to cure the spasm in the vessel (Para 0086).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 8-10 as interpreted in the manner set forth in the 112(b) rejection of claim 8 above could either not be found or was not suggested in the prior art of record. Specifically, the prior art fails to teach that the inner liner and braided wire support structure protrude through openings in a metallic tubular reinforcing layer. The closest art that teaches the claimed subject matter is Burnham (US 5,244,619) that teaches a catheter with protrusions (46, Fig 6C) wherein the polymer of the catheter body protrudes through the reinforcing material (38, Fig 5) (Col 7, lines 40-61), however, this lacks a braided wire layer also protruding through the reinforcing layer and an outer polymer layer on top of the reinforcing layer. It would not have been obvious to modify the combination of Dye and McNiven to arrive at the claimed invention without a specific teaching to do so. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783